Citation Nr: 0614456	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  01-00 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel





INTRODUCTION

The veteran had active service from July to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDING OF FACT

The veteran's cervical spine disorder was not caused or 
aggravated by his period of service from July 1971 to 
September 1971.  


CONCLUSION OF LAW

Service connection for a cervical spine disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran underwent a VA spine 
examination in August 2005.  He was diagnosed with cervical 
spondylosis at C4-C7.  An October 2005 MRI of the veteran's 
cervical spine shows C3-C4 and C4-C5 right posterior 
osteophytes with right subarticular disc bulging causing 
spinal stenosis as well as opsteophyte formation at C6-C7.  
Thus, the veteran has a current disability.  

The veteran's service medical records (SMRs) are not 
associated with his claims folder.  The RO attempted to 
secure the veteran's SMRs by contacting the National 
Personnel Records Center (NPRC).  The NPRC stated that they 
furnished the veteran's SMRs to the RO in March 1978.  The RO 
previously stated that the veteran's original claims folder 
was lost in the 1980s and rebuilt.  The RO attempted to 
secure SMRs from sources other than the NPRC and was 
unsuccessful.  

The RO attempted to secure treatment records from the U.S. 
Naval Hospital in Beaufort, South Carolina, and received a 
response stating his records could not be located.  

The RO secured the veteran's service personnel records.  In 
September 1971, the veteran was recommended for discharge for 
reason of unsuitability due to a character and behavior 
disorder.  One memorandum states that the veteran suffered 
from "severe headaches at the base of the skull" but the 
memorandum concluded by stating that the veteran suffered 
from no physical or mental disabilities which would result in 
his discharge for physical disability.  The veteran was not 
recommended for discharge because of his headaches.  The only 
reference to headaches in the veteran's service personnel 
records was in the memorandum recommending his discharge.  
The Board finds that these records, overall, provide evidence 
against this claim. 

At the veteran's August 2005 VA spine examination, the 
physician indicated that he reviewed the veteran's claims 
folder.  The examiner stated that the veteran had a normal 
gait, but limped when he was in the hallway.  The veteran's 
neck was nontender, including the vertebra.  The veteran wore 
a soft cervical collar on his neck, and complained of pain 
when it was removed.  The veteran refused to do any active 
motion of his cervical spine.  The examiner reported that the 
veteran's musculature was "very well developed," normal, 
and equal on both sides.  His left arm measurement was .5 cm 
smaller than the right arm circumference, which is normal for 
a right-handed person.  There was no evidence of muscle 
atrophy or localized tenderness.  The examiner noted that the 
veteran "feign[ed] such great weakness that were he to have 
that weakness, he would not be walking down the hall but he 
would be bedridden."  

The examiner stated that the current cervical spine disorder 
was not due to his service in 1971.  The examiner concluded 
that there was no increased disability or increase in 
severity of his cervical  spine problem, which was present 
prior to military service, beyond the natural progression of 
that pre-existing disability.  

The Board finds this medical opinion to be entitled to great 
probative weight and provides highly negative evidence 
against this claim. 

The veteran's post-service private medical treatment records 
do not provide a link between the veteran's current 
disability and his period of service.  Treatment records 
indicate he has been seen many times for neck pain.  Records 
from 1999 indicate that he was involved in a motor vehicle 
accident in 1994 and reported neck pain as a result, 
providing factual evidence against this claim.  Records from 
1994 indicate a history of neck pain after a whiplash injury 
in 1992, providing more evidence against this claim, 
indicating a post-service injury.  

The Board finds that the facts and examination cited above 
are entitled to great probative weight and provide very 
negative evidence against the claim for service connection 
for a cervical spine disorder.  

The only evidence that provides a link between the veteran's 
period of service and his current cervical spine disorder is 
from Dr. R. F., a private practitioner.  In July 2004, Dr. R. 
F. wrote that the veteran had a congenital C5-6 fusion and 
was asymptomatic prior to active service.  Dr. R. F. believed 
that the veteran's C5-6 fusion was aggravated by exercising 
when he joined the military.  Dr. R. F. concluded by stating 
that the veteran was treated in service and is still being 
treated for cervical arthritis and cervical root syndrome.  
The veteran has been seen by Dr. R. F. several times between 
2000 and 2004.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The Board finds that the evidence of Dr. R. F. is entitled to 
very limited probative weight.  There is no indication that 
Dr. R. F. reviewed the veteran's claims folder or SMRs and 
the basis for this opinion is unclear.  Additionally, while 
Dr. R. F.'s statement indicates that the veteran was treated 
for his cervical spine disorder while in service, it is clear 
that the statement reflects no more than a recording of 
medical history provided by the veteran, rather than an 
endorsement of that history as demonstrating an in-service 
etiology of the disorder.  Medical history provided by a 
veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
See also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical 
opinion premised on unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(Board is not bound to accept doctor's opinion based 
exclusively on claimant's recitations).

There is no other medical evidence of record that the 
veteran's cervical spine disorder was caused by his active 
military service.  

The Board finds that the July 2004 letter from Dr. R. F. is 
not entitled to as much probative weight as the August 2005 
VA spine examination and the remainder of the veteran's 
private treatment records.  The veteran's post-service 
medical records, as a whole, are found to provide much 
evidence against this claim.  The preponderance of the 
evidence is against service connection for a cervical spine 
disorder.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

The Duty to Notify and the Duty to Assist

When a veteran's service medical records are unavailable, 
VA's duty to assist, and the Board's duty to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. 
§§ 71204(d)(1), 5107(b)), are heightened.  See also Moore 
(Howard) v. Derwinski. 1 Vet. App. 401, 404 (1991).  Review 
of the claims folder reveals compliance with the duty to 
assist and the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159, 3.326(a).  That is, by letters dated in 
April 2001, November 2004, and January 2005, as well as 
information provided in the November 2005 and May 2001 
supplemental statements of the case (SSOC), the RO advised 
the veteran of the evidence needed to substantiate his claim 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the November 2005 and May 2001 SSOCs include the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board notes that the RO did not provide VCAA notice prior 
to the adverse decision on appeal, which was issued in May 
2000, prior to the enactment of the VCAA.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, as the 
Board has already determined that the veteran has received 
all required VCAA notice, any defect in timing of the VCAA 
notice results in no prejudice to the veteran and therefore 
constitutes harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); 38 C.F.R. 
§ 20.1102 (2005) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the Board is satisfied that the January 
2005, November 2004, and April 2001 VCAA notices and November 
2005 and May 2001 SSOCs otherwise fully notified the veteran 
of the need to give VA any evidence pertaining to his claim.  
Therefore, any failure to make the specific request is also 
non-prejudicial, harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the AMC attempted to send the veteran a 
VCAA notice letter in May 2004.  However, that letter was 
returned to the AMC as undeliverable.  The AMC sent the 
letter to the veteran's address of record at that time, and 
updated the veteran's address when they received 
correspondence from the veteran with a new address in July 
2004.  The AMC then sent the veteran a VCAA letter in 
November 2004, as discussed above.  

Beyond the above, the Board emphasizes that neither the 
veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice has resulted 
in any prejudice to the veteran.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim were granted.  However, since the veteran's claim for 
service connection for a cervical spine disorder is being 
denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

With respect to the duty to assist, the RO has secured the 
veteran's service personnel records, VA medical records, 
private medical records, and a VA examination.  As there is 
no other indication or allegation that relevant evidence 
remains outstanding that can be obtained, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

The Board is also satisfied as to compliance with its 
instructions from the August 2003 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


ORDER

Service connection for a cervical spine disorder is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


